Per Curiam:
We are not disposed to interfere with the disposition made of this motion at Special Term, except in the matter of costs, which, we think, in view of the nature of the amendments and the length of time that was allowed to elapse before the motion was made, are inadequate. As a condition, the plaintiffs should have been required to pay the costs of the action up to the time of the amendments, including ten dollars costs of the motion, and the order should accordingly he modified, with ten dollars costs and disbursements of this appeal to the appellants. Present — O’Brien, P. J., Patterson, Ingraham, Laughlin and Clarke, JJ. Order modified as stated in opinion, .and as modified affirmed, with ten dollars costs and disbursements to appellant. Settle order on notice.